                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
     v.                         *      CRIM. NO. 18-449
                                *
MURAD FLEMING                   *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:


6HH$WWDFKPHQW$


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:   June 8, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
                               ATTACHMENT A

       The Court finds that the sentencing hearing to be held on June 8, 2021,
cannot be further delayed without serious harm to the interests of justice, for
the following reasons:

      1.    To ensure that the Court is not overwhelmed by cases and
            proceedings at the conclusion of this period of emergency.
            Currently, District Judges in New Jersey handle a substantially
            larger docket of cases than Judges in other Districts in the United
            States. New criminal cases continue to be assigned by the Court
            during the emergency. If the Court cannot resolve matters and
            conduct sentencing hearings, the resulting backlog will overwhelm
            the Court’s ability to function effectively. The concern of such
            congestion and the particular harm that likely will be caused by
            delays in the processing of cases and matters in the future is
            particularly acute in this emergency, at least given that: (1) it is
            unknown when this emergency will subside and when the Court
            will be able to function at normal capacity (including, among other
            things, the empanelment of trial juries); and (2) this District’s pre-
            existing shortage of District Court Judges which already has
            challenged the Court’s ability to process and resolve cases. This
            District has six District Judge vacancies: two have been pending
            for more than five years; one has been pending for more than three
            years; and three have been pending for more than a year. The
            Federal Judicial Conference has deemed the District’s six
            vacancies judicial emergencies.

      2.    To permit defendant MURAD FLEMING to obtain a speedy
            resolution of his case through a sentencing hearing. Defendant
            MURAD FLEMING has asked for this case to proceed to sentencing
            today.

      3.    To permit the Government to obtain a resolution of the case so that
            the Government, already operating in a restricted capacity due to
            the emergency, may appropriately focus its resources on other,
            emerging criminal matters. The Government has asked for this
            case to proceed to sentencing today.

      4.    To prevent overcrowding at the facilities housing pre-trial
            detainees. The detention facilities have a limited capacity.
            Detainees are transferred from the detention facilities to prison
facilities only after they have been sentenced. There is a constant
influx of new detainees admitted to the detention facilities. If
detainees cannot be transferred to prison facilities, the resulting
backlog of detainees will overwhelm the detention facilities.
